DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 25 March 2022. As directed by the amendment: claims 1, 2, 5, 12, 16, 18, and 19 have been amended, claim 21 has been added, claims 3, 13, and 15 have been canceled. Thus claims 1-2, 4-12, 14, and 16-21 are presently pending in this application. Applicant’s amendments to the Claims have overcome each 35 U.S.C. 112(b) rejection previously set forth in the Final Office Action mailed 27 December 2021.
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to independent claim 16 have been fully considered but they are not persuasive. Applicant argues that neither Ducharme nor Paliwoda teach or suggest “wherein an outer diameter of the catheter adapter is greater than an inner diameter between the first flange and the second flange”, the examiner respectfully disagrees. Unlike the amendment to claim 1, the location of the outer diameter of the catheter adapter is not specified as being between the flanges. As described further below, Paliwoda shows the outer diameter of the catheter adapter at the proximal most end being larger than the distance between the flanges. The flanges would not function if the distance between them was not smaller than the outer diameter of the proximal end of the catheter adapter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding the limitation “wherein a surface of the portion of the internal wall of the catheter adapter contacting the plurality of protrusions is flat”, there is no written description of a portion of the internal wall of the catheter adapter contacting the plurality of protrusions being flat. The interior surface of the catheter adapter appears to be generally cylindrical. The only potentially flat portion the examiner could identify is the groove 120 shown in the Drawings in Figs 7A and 7B, however, this groove is not necessarily flat as it is only seen in a cross sectional view.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, 14, and 20-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a maximum outer diameter of the extension is disposed at the plurality of protrusions and is greater than an inner diameter of the portion of the internal wall of the catheter adapter". It is unclear how a component with a larger outer diameter can fit inside of a component with a smaller inner diameter, the outer diameter of the inside component must necessarily be smaller that the inner diameter of the outer component in order to be fit inside. For the purpose of examination this limitation is being interpreted as the outer diameter is greater in the relaxed/disconnected configuration than an inner diameter of the portion of the internal wall of the catheter adapter.
Claim 6 recites the limitation " wherein each of the plurality of protrusions contacts an inner surface of the septum." It is unclear how the plurality of protrusions contact an inner surface of the septum while also contacting a portion of the internal wall of the catheter adapter as required in claim 1. As described in claim 1. the internal wall of the catheter adapter forms the lumen and as described in claim 6, the septum is disposed within the lumen, so the septum cannot be a portion of the internal wall, and the protrusions do not contact both surfaces at the same time. For the purpose of examination, claim 6 is being interpreted as the protrusion contacting only the inner surface of the septum instead of contacting the internal wall as described in claim 1.  
Claim 14 depends from canceled claim 13. For the purpose of examination, this claim is being interpreted as being dependent on claim 12.
Claims 2, 4-11, and 20-21 are rejected as being dependent on rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 9, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ducharme et al. (US 5,000,740 A), hereinafter Ducharme, in view of Sturman (US 5,215,525 A) and Bialecki et al. (US 2007/0191776 A1).
Regarding claim 1, Ducharme discloses a catheter system (Abstract), comprising: a catheter adapter (52 Fig 5), comprising a distal end (54 Fig 5), a proximal end (56 Fig 5), and an internal wall (wall of hub 52 Fig 5) forming a lumen extending through the distal end of the catheter adapter and the proximal end of the catheter adapter (see lumen of hub 52 that the needle 24 extends through Fig 5); and a needle shield device (30 Fig 5) coupled to the catheter adapter (see the adapter 52 and the shield 30 coupled, Fig 5), the needle shield device comprising: a needle housing (Fig 7a), comprising: an elongated body having a distal end (90 Fig 7a), a proximal end (92 Fig 7a), and a slot (36 Fig 7b) disposed between the distal end of the elongated body and the proximal end of the elongated body; and a nose portion (60 Fig 8) coupled to the distal end of the elongated body (See coupling Fig 5), wherein the nose portion comprises an extension (64 Fig 8) inserted into the catheter adapter (See insertion in Fig 5), the extension comprises a surface that contacts the internal wall of the catheter adapter (Fig 5); a needle assembly (20+24 Fig 5) slideably coupled to the needle housing (Abstract- “A tubular needle guard concentrically fits and slides within the needle housing.”), comprising:Page 2 of 13Appl. No. 16/793,917Reply dated March 25, 2022 Response to Office Action dated December 27, 2021an introducer needle (24 Fig 5) comprising a sharp distal tip (the distal tip of the needle 24 is seen to extend from the distal tip of the catheter 50 Fig 5) and a proximal end (the proximal end of the needle 24 is seen embedded in the needle hub 20 Fig 5); a needle grip (22 Fig 1); and a needle hub (20 Fig 5) having a protuberance (27 Fig 6c), wherein the proximal end of the introducer needle is secured within the needle hub (See proximal end of needle 24 secured within the needle hub 20 Fig 5), wherein the protuberance is coupled to the needle grip (Fig 6c), wherein the protuberance slideably fits within the slot (Col 3 lines 31-39), wherein the needle grip partially surrounds the needle housing (Fig 4) such that the needle hub and the needle housing are configured to slide relative to each other (“As the needle guard slides in the distal direction to cover the needle it is maintained concentric with the needle housing” Col 3 lines 31-39), wherein the needle assembly is moveable between a distal position (See position in Fig 3) and a proximal position (See position in Fig 4) with respect to the needle housing, wherein in response to movement of the needle assembly to the proximal position, the sharp distal tip is disposed within the needle housing (Fig 4). However, Ducharme fails to disclose wherein the extension comprises a plurality of protrusions, wherein each of the plurality of protrusions contacts a portion of the internal wall of the catheter adapter, wherein a maximum outer diameter of the extension is disposed at the plurality of protrusions and is greater than an inner diameter of the portion of the internal wall of the catheter adapter contacting the plurality of protrusions such that the extension is disposed within the catheter adapter in an interference fit.
Sturman teaches a catheter system (abstract), wherein the extension (end cap 28 Fig 1) comprises a plurality of protrusions (ribs 34 and 36 Fig 2), wherein each of the plurality of protrusions contacts the internal wall of the catheter adapter (see Fig 2), wherein a maximum outer diameter of the extension is disposed at the plurality of protrusions (the maximum diameter is located at the protrusions (See diameter of protrusions 34 and 36 Fig 2). Sturman further teaches wherein the internal wall of the catheter adapter (20 Fig 2) includes a plurality of catheter adapter protrusions (catch ribs 38 and 40 Fig 2). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the nose portion of Ducharme to include the plurality of protrusions and for the internal wall of the catheter adapter to include the plurality of catheter adapter protrusions as taught by Sturman to more securely retain the nose portion in the catheter adapter so the two components don’t disengage unintentionally.
Bialecki et al. teaches wherein an outer diameter of the extension (50 Fig 5) at the plurality of protrusions (56 Fig 5) is greater than an inner diameter of the portion of the internal wall of the catheter adapter (16 Fig 6A) contacting the plurality of protrusions such that the extension is disposed within the catheter adapter in an interference fit (“Further, detents 56 are advantageously seated past rib 25 with a light frictional fit that desirably allows the healthcare user (not shown) to rotate catheter hub 16 relative to needle insertion assembly 14.” [0027], additionally in the arms 52, 53 are slightly compressed in the state shown in Fig 6A, “The recess(es) 58 define an area into which rib 25 is removably received without compressing, or only slightly compressing, the arm(s) 52, 53.” [0025], considering the arms are slightly compressed while the detents are in a light friction fit, the outer diameter at the protrusions is greater than the inner diameter of the portion of the internal wall they are contacting while in a relaxed/disconnected configuration). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the catheter system of modified Ducharme to have the diameters and interference fit as taught by Bialecki et al. to allow the healthcare user to rotate the catheter hub relative to the needle insertion assembly if desired [0027] while also frictionally preventing unintentional movement between the components.  
Regarding claim 2, modified Ducharme teaches the catheter system of claim 1. Ducharme further teaches wherein the nose portion (60 Fig 8) comprises a plate (63 Fig 8) and the extension (64 Fig 8) extending distally from the plate.
Regarding claim 4, modified Ducharme teaches the catheter system of claim 2. Modified Ducharme further teaches wherein the internal wall of the catheter adapter comprises a plurality of catheter adapter protrusions (Sturman- catch ribs 38 and 40 Fig 2), wherein each of the plurality of catheter adapter protrusions contact the extension of the nose portion (Sturman- see Fig 2).
Regarding claim 5, modified Ducharme teaches the catheter system of claim 4, wherein the plurality of catheter adapter protrusions (Sturman- catch ribs 39 and 40 Fig 2) are disposed proximal (Sturman- See Fig 2) to the plurality of protrusions (Sturman- catch ribs 34 and 36 Fig 2).
Regarding claim 9, modified Ducharme teaches the catheter system of claim 2. However, modified Ducharme fails to teach the internal wall of the catheter adapter comprises a plurality of grooves, wherein the plurality of protrusions are disposed within the plurality of grooves, wherein in response to withdrawal of the introducer needle proximally beyond the plurality of grooves, the plurality of protrusions are removed from the plurality of grooves to facilitate removal of the needle assembly from the catheter adapter.
An alternate embodiment of Sturman teaches the internal wall of the catheter adapter (catheter hub 20, Fig. 1) comprises a plurality of grooves (see channel 202 on each side of hub 20, Fig. 12), wherein the plurality of protrusions (described as flanges 206 and 208 in this embodiment, see Fig. 11) are disposed within the plurality of grooves (Fig. 11), wherein in response to withdrawal of the introducer needle proximally beyond the plurality of grooves, the plurality of protrusions are removed from the plurality of grooves to facilitate removal of the needle assembly from the catheter adapter (see transition from Fig. 11 to Fig. 12). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first discussed embodiment of Sturman by replacing the catch ribs 38 and 40 (Fig. 2) with the plurality of grooves taught by the second discussed embodiment of Sturman. It has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Regarding claim 20, modified Ducharme teaches the catheter system of claim 1. Ducharme further teaches wherein the needle grip comprises a C-shaped cross- section (See cross section Fig 6c).
Regarding claim 21, modified Ducharme teaches the catheter system of claim 1.  Sturman further teaches wherein a surface of the portion of the internal wall of the catheter adapter contacting the plurality of protrusions is flat (the catch ribs 38 and 40 Fig 2 are a surface of the portion of the internal wall of the catheter adapter and have proximal and distal surfaces that are flat, the distal flat surface of the catch ribs contacts the plurality of protrusions 34 and 36).
Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ducharme et al. (US 5,000,740 A) in view of Sturman (US 5,215,525 A), Bialecki et al. (US 2007/0191776 A1) and Paliwoda et al. (WO 2016/123612 A1), hereinafter Paliwoda.
Regarding claim 6, modified Ducharme teaches the catheter system of claim 2. However, modified Ducharme fails to teach wherein the catheter adapter further comprises a septum disposed within the lumen of the catheter adapter, wherein each of the plurality of protrusions contacts an inner surface of the septum.
Paliwoda teaches a catheter adapter (114 Fig 11b) comprises a septum (See septum that includes valve 116 Fig 11b) disposed within the lumen of the catheter adapter (See Fig 11b), wherein the nose portion (215 Fig 11a) contacts an inner surface of the septum (See Fig 11a, nose portion 215 contacts the inner surface of the septum). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the plurality of protrusions of modified Ducharme to  contact the inner surface of the septum as taught by Paliwoda to provide a fluid tight seal between the nose and the catheter adapter to prevent any fluid leakage.
Regarding claim 7, modified Ducharme teaches the catheter system of claim 6. However, modified Ducharme fails to teach wherein the inner surface of the septum comprises a plurality of septum protrusions, wherein the plurality of septum protrusions contact the extension, wherein the plurality of septum protrusions are disposed proximal to the plurality of protrusions.
Sturman teaches the internal wall of the catheter adapter (20 Fig 2) includes a plurality of catheter adapter protrusions (catch ribs 38 and 40 Fig 2). In the device of modified Ducharme, the septum contacts the extension instead of the internal wall of the catheter adapter (Paliwoda- Fig 11a). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the septum of modified Ducharme to include the plurality of septum protrusions as taught by Sturman to be able to catch the catch ribs on the extension in order to more securely retain the nose portion in the catheter adapter so the two components don’t disengage unintentionally.
Regarding claim 8, modified Ducharme teaches the catheter system of claim 6. Paliwoda further teaches wherein the septum comprises a distal end, a proximal end (see distal and proximal ends in annotated Fig 11b below), and a barrier (see barrier in annotated Fig 11b below) disposed between the distal end of the septum and the proximal end of the septum, wherein the septum includes a substantially H-shaped cross-section (see shape in annotated Fig 11b below).
    PNG
    media_image1.png
    562
    754
    media_image1.png
    Greyscale

However, modified Ducharme fails to teach wherein a portion of the inner surface of the septum proximal to the barrier comprises a plurality of septum protrusions, wherein each of the plurality of septum protrusions contact the extension, wherein the plurality of septum protrusions are disposed proximal to the plurality of protrusions. 
Sturman teaches the internal wall of the catheter adapter (20 Fig 2) includes a plurality of catheter adapter protrusions (catch ribs 38 and 40 Fig 2). In the device of modified Ducharme, the septum contacts the extension instead of the internal wall of the catheter adapter (Paliwoda - Fig 11a). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the septum of modified Ducharme to include the plurality of septum protrusions as taught by Sturman to be able to catch the catch ribs on the extension in order to more securely retain the nose portion in the catheter adapter so the two components don’t disengage unintentionally. With such a modification a portion of the inner surface of the septum proximal to the barrier would comprise the plurality of septum protrusions because the extension does not extend past the barrier. Each of the plurality of septum protrusions would contact the extension, wherein the plurality of septum protrusions are disposed proximal to the plurality of protrusions as taught by Sturman.
Regarding claim 11, modified Ducharme teaches the catheter system of claim 1. However, modified Ducharme fails to teach wherein the nose portion comprises a plurality of distally- extending arms, wherein the distally- extending arms and the proximal end of the catheter adapter are engaged in an interference fit.
Paliwoda teaches a releasable catheter hub retainer (abstract), further teaching a plurality of distally- extending arms (arms 172, Fig. 7), wherein the distally-extending arms (arms 172, Fig. 7) and the proximal end of the catheter adapter are engaged (Fig 9a). Although arms 172 of the embodiment of Fig. 7 are not disclosed as being engaged in an interference fit, in an alternate embodiment Paliwoda teaches using interference fit to engage an arm with a catheter hub (Fig 19, page 42, lines 24-29. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the nose of modified Ducharme to include the arms of Paliwoda (arms 172, Fig. 7) which are engaged in an interference fit with the catheter adapter as taught by Paliwoda to provide an additional means of securement of the catheter insertion device to the catheter and prevent removal before the needle is in the safe position, as taught by Paliwoda (page 5, lines 6-29). Additionally, one of ordinary skill in the art would have been motivated to make the arms 172 of Paliwoda to be interference fit to allow the catheter insertion device to be coupled with a catheter hub that does not include a flange, as taught by Paliwoda (page 42, lines 24-29) and since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ducharme et al. (US 5,000,740 A), in view of Sturman (US 5,215,525 A), Bialecki et al. (US 2007/0191776 A1) and Thoerne et al. (WO 2008/064332 A2), hereinafter Thoerne.
Regarding claim 10, modified Ducharme teaches the catheter system of claim 1.  However, modified Ducharme fails to teach wherein the nose portion comprises a plurality of capillary tubes, wherein each of the capillary tubes comprises a distal opening proximate a distal opening of a needle port extending through the nose portion such that blood that exits the distal end of the needle port is collected within the capillary tubes to thereby prevent the blood from exiting the nose portion.
Thoerne teaches a system for accessing the vasculature of a patient including a catheter (abstract), further teaching a nose portion (needle cap 24, Fig. 4) comprises a plurality of capillary tubes (capillary tubes 74, Fig. 4), wherein each of the capillary tubes comprises a distal opening proximate a distal opening of a needle port (front vent 72,Fig. 4) extending through the nose portion (see cross section shown in Fig. 3A) such that blood that exits the distal end of the needle port is collected within the capillary tubes to thereby prevent the blood from exiting the nose portion (see paragraphs 34 through 36 and 39). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the nose portion of modified Ducharme to include the capillary tubes of Thoerne proximate a distal opening of needle port in order to retain any blood which may contaminate the nose portion during needle removal from the catheter adapter, as taught by Thoerne (paragraph 39).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ducharme et al. (US 5,000,740 A) in view of Dizon (US 5,026,351 A).
Regarding claim 12, Ducharme discloses a catheter system (Abstract), comprising: a catheter adapter (52 Fig 5), comprising a distal end (54 Fig 6), a proximal end (56 Fig 5), and an internal wall (wall of hub 52 Fig 5) forming a lumen extending through the distal end of the catheter adapter and the proximal end of the catheter adapter (see lumen of hub 52 that the needle 24 extends through Fig 5); and a needle shield device (30 Fig 5) coupled to the catheter adapter (see the adapter 52 and the shield 30 coupled, Fig 5), the needle shield device comprising: a needle housing(Fig 7a), comprising: an elongated body having a distal end (90 Fig 7a), a proximal end (92 Fig 7a), and a slot (36 Fig 7b) disposed between the distal end of the elongated body and the proximal end of the elongated body; and a nose portion (60 Fig 8) coupled to the distal end of the elongated body (See coupling Fig 5) and extending into the lumen of the catheter adapter (Fig 5), wherein the nose portion (60 Fig 8) comprises a plate (63 Fig 8) and an extension (64 Fig 8) extending distally from the plate, wherein the plate covers the distal end of the elongated body (see Fig 11) and is proximate the slot (see Fig 11, the slot extends through the distal end and is capped by the plate); a needle assembly (20+24 Fig 5) slideably coupled to the needle housing (Abstract- “A tubular needle guard concentrically fits and slides within the needle housing.”), comprising: an introducer needle (24 Fig 5) comprising a sharp distal tip (the distal tip of the needle 24 is seen to extend from the distal tip of the catheter 50 Fig 5) and a proximal end (the proximal end of the needle 24 is seen embedded in the needle hub 20 Fig 5); a needle grip (22 Fig 1); and a needle hub (20 Fig 5) having a protuberance (27 Fig 6c), wherein the proximal end of the introducer needle is secured within the needle hub (See proximal end of needle 24 secured within the needle hub 20 Fig 5), wherein the protuberance is coupled to the needle grip (Fig 6c), wherein the protuberance slideably fits within the slot (Col 3 lines 31-39), wherein the needle grip  partially surrounds the needle housing (Fig 4) such that the needle hub and the needle housing are configured to slide relative to each other (“As the needle guard slides in the distal direction to cover the needle it is maintained concentric with the needle housing” Col 3 lines 31-39), wherein the needle assembly is moveable between a distal position (See position in Fig 3) and a proximal position (See position in Fig 4) with respect to the needle housing, wherein in response to movement of the needle assembly to the proximal position, the sharp distal tip is disposed within the needle housing (Fig 4). However, Ducharme fails to teach wherein the needle shield device comprises a flexible arm coupled to the proximal end of the catheter adapter, wherein the flexible arm extends from the needle grip, wherein the nose portion comprises a tab extending from the plate, wherein in response to depression of the tab, the plate is configured to contact the flexible arm such that the flexible arm is released from the proximal end of the catheter adapter.
Dizon teaches a flexible arm (36 Fig 2) coupled to the proximal end of the catheter adapter (See Figs 2 and 3, the distal end of the flexible arm 36 contacts the catheter adapter 38, Col 3 lines 45-46 “contacts the lip 38 of catheter adapter 30”), wherein the flexible arm extends from a needle grip (22 Fig 2 is equivalent to the needle grip, it is connected to the needle through the nose 12+14 Fig 1), wherein the nose portion (hub 14 Fig 1) comprises a tab (the outer surface of the flexible arm 36 that would be pressed is a tab) extending from the plate (the distal part of hub 14 is equivalent to the plate, the tab of the flexible arm extends from it, see the rectangular opening in 14 Fig 1), wherein in response to depression of the tab, the plate is configured to contact the flexible arm (in response to axial depression of the tab as shown in Fig 3, the opening in the plate guides the flexible arm in a longitudinal direction) such that the flexible arm is released from the proximal end of the catheter adapter (the flexible arm 36 presses on the proximal end of the catheter adapter 38 to disconnect the components, ultimately separating the catheter adapter from the rest of the device, including the flexible arm, Col 4 lines 60-61 “the apparatus and stylet are then withdrawn by the left hand and discarded.”).  It would have been obvious to one of ordinary skill in the art at the time of effective filing for the catheter system of Ducharme to include the flexible arm with the limitations as taught by Dizon to allow the components to be separated with one hand (Col 2 lines 38-41).
Regarding claim 14, modified Ducharme teaches the catheter system of claim 12. Dizon further teaches wherein the tab extends further from a longitudinal axis of the catheter system than a distal end of the needle grip and the proximal end of the catheter adapter to facilitate access of the tab by a user (See extension of 36 Fig 2).  

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ducharme (US 5,000,740 A) in view of Paliwoda (WO 2016/123612 A1).
Regarding claim 16, Ducharme discloses a needle shield device (30 Fig 5), comprising: a needle housing (Fig 7a) configured to couple to a proximal end of a catheter adapter (see the adapter 52 and the shield 30 coupled, Fig 5), the needle housing comprising: an elongated body having a distal end (90 Fig 7a), a proximal end (92 Fig 7a), and a slot (36 Fig 7b) disposed between the distal end of the elongated body and the proximal end of the elongated body; and a nose portion (60 Fig 8) coupled to the distal end of the elongated body (See coupling Fig 5), wherein the nose portion comprises a plate (63 Fig 8) and an extension (64 Fig 8) extending distally from the plate; a needle assembly (20+24 Fig 5) slideably coupled to the needle housing (Abstract- “A tubular needle guard concentrically fits and slides within the needle housing.”), comprising: an introducer needle (24 Fig 5) comprising a sharp distal tip (the distal tip of the needle 24 is seen to extend from the distal tip of the catheter 50 Fig 5) and a proximal end (the proximal end of the needle 24 is seen embedded in the needle hub 20 Fig 5); a needle grip (22 Fig 1); and a needle hub (20 Fig 5) having a protuberance (27 Fig 6c), wherein the proximal end of the introducer needle is secured within the needle hub (See proximal end of needle 24 secured within the needle hub 20 Fig 5), wherein the protuberance is coupled to the needle grip (Fig 6c), wherein the protuberance slideably fits within the slot (Col 3 lines 31-39), wherein the needle grip partially surrounds the needle housing (Fig 4) such that the needle hub and the needle housing are configured to slide relative to each other (“As the needle guard slides in the distal direction to cover the needle it is maintained concentric with the needle housing” Col 3 lines 31-39), wherein the needle assembly is moveable between a distal position (See position in Fig 3) and a proximal position (See position in Fig 4) with respect to the needle housing, wherein in response to movement of the needle assembly to the proximal position, the sharp distal tip is disposed within the needle housing (Fig 4). However, Ducharme fails to teach wherein thePage 6 of 13Appl. No. 16/793,917Reply dated March 25, 2022 Response to Office Action dated December 27, 2021nose portion further comprises a first distally-extending arm extending from the plate and a second distally-extending arm extending from the plate, wherein a distal end of the first distally-extending arm comprises a first flange and a distal end of the second distally- extending arm comprises a second flange, wherein the first flange and the second flange grip the proximal end of the catheter adapter, wherein an outer diameter of the catheter adapter is greater than an inner diameter between the first flange and the second flange.
Paliwoda teaches wherein the nose portion (115 Fig 7) further comprises a first distally-extending arm (172 on the left side of Fig 7) extending from the plate (196 Fig 7) and a second distally-extending arm (172 on the right side of Fig 7) extending from the plate (196 Fig 7), wherein a distal end of the first distally-extending arm comprises a first flange ( “hub retention finger” 195 Fig 7 “arranged orthogonally to the distal portion 143 of each engagement arm 172” ) and a distal end of the second distally- extending arm comprises a second flange (each arm 172 has a flange 195), wherein the first flange and the second flange grip the proximal end of the catheter adapter (the arms 172 grip the proximal end of adapter 114 as shown in Fig 5a), wherein an outer diameter of the catheter adapter is greater than an inner diameter between the first flange and the second flange (the outer diameter of the proximal most edge of adapter 114 would necessarily be larger than the space between the first and second flanges in order for the flanges to engage the hub 114). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a flexible arms on the needle shield device with the limitations taught by Paliwoda to provide a structure to inhibit disconnection of the catheter adapter and the needle shield prior to the needle assembly also being moved proximally to prevent accidental disconnection.	
Regarding claim 18, modified Ducharme teaches the needle shield device of claim 16. However, modified Ducharme fails to disclose wherein the first distally-extending arm and the second distally-extending arm are configured to engage in an interference fit with the proximal end of the catheter adapter.  
In an alternate embodiment Paliwoda teaches using interference fit to engage an arm with a catheter hub (Fig 19, page 42, lines 24-29. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distally-extending arms of modified Ducharme to be engaged in an interference fit with the catheter adapter as taught by Paliwoda to provide an additional means of securement of the catheter insertion device to the catheter and prevent removal before the needle is in the safe position (page 5, lines 6-29). Additionally, one of ordinary skill in the art would have been motivated to make the arms 172 of Paliwoda to be interference fit to allow the catheter insertion device to be coupled with a catheter hub that does not include a flange, as taught by Paliwoda (page 42, lines 24-29) and since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ducharme (US 5,000,740 A) in view of Paliwoda (WO 2016/123612 A1) and Thoerne (WO 2008/064332 A2).
Regarding claim 17, modified Ducharme teaches the needle shield device of claim 16. However, modified Ducharme fails to teach wherein the nose portion comprises a plurality of capillary tubes, wherein each of the capillary tubes comprises a distal opening proximate a distal opening of a needle port extending through the nose portion such thatPage 7 of 13Appl. No. 16/793,917Reply dated March 25, 2022Response to Office Action dated December 27, 2021 blood that exits the distal end of the needle port is collected within the capillary tubes to thereby prevent the blood from exiting the nose portion.
Thoerne teaches a system for accessing the vasculature of a patient including a catheter (abstract), further teaching a nose portion (needle cap 24, Fig. 4) comprises a plurality of capillary tubes (capillary tubes 74, Fig. 4), wherein each of the capillary tubes comprises a distal opening proximate a distal opening of a needle port (front vent 72,Fig. 4) extending through the nose portion (see cross section shown in Fig. 3A) such that blood that exits the distal end of the needle port is collected within the capillary tubes to thereby prevent the blood from exiting the nose portion (see paragraphs 34 through 36 and 39). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the nose portion (end cap 28, Fig. 1) of modified Ducharme to include the capillary tubes of Thoerne proximate a distal opening of the needle port in order to retain any blood which may contaminate the nose portion during needle removal from the catheter adapter, as taught by Thoerne (paragraph 39).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ducharme (US 5,000,740 A) in view of Paliwoda (WO 2016/123612 A1), Sturman (US 5,215,525 A) and Shaw et al. (US 2010/0168674 A1), hereinafter Shaw.
Regarding claim 19, modified Ducharme teaches the needle shield device of claim 16. However, Ducharme fails to disclose wherein the extension comprises a plurality of protrusions, wherein each of the plurality of protrusions are configured to contact an internal wall of the catheter adapter, wherein the nose portion comprises a tab extending outwardly from the plate, wherein the tab is generally perpendicular to the extension.  
Sturman teaches a catheter system (abstract), wherein the extension (end cap 28 Fig 1) comprises a plurality of protrusions (ribs 34 and 36 Fig 2), wherein each of the plurality of protrusions are configured to contact an internal wall of the catheter adapter (see Fig 2). Sturman further teaches wherein the internal wall of the catheter adapter (20 Fig 2) includes a plurality of catheter adapter protrusions (catch ribs 38 and 40 Fig 2). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the nose portion of Ducharme to include the plurality of protrusions and for the internal wall of the catheter adapter to include the plurality of catheter adapter protrusions as taught by Sturman to more securely retain the nose portion in the catheter adapter so the two components don’t disengage unintentionally.
Shaw teaches an IV catheter introducer (abstract), further teaching a tab (extending tab 260, Fig. 14) extending outwardly from a plate and nose (see elastomeric grommet 258, Fig. 14) wherein the tab is generally perpendicular to the extension. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plate of modified Ducharme to include the tab of Shaw in order to identify the top side of the catheter introducer such that it can be inserted with the needle bevel facing upwards, as taught by Shaw (paragraph 51).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783